Title: To Thomas Jefferson from Gideon Granger, 1 December 1807
From: Granger, Gideon
To: Jefferson, Thomas


                        
                            Sir
                            
                            General Post Office December 1. 1807
                        
                        
                              An express will start from here to Detroit every Sunday at 6 PM destind to reach that place
                            in 8½ days it will return here in 9 days, reaching this office on Wednesday at 4 am. This mail is never to exceed 18
                            pounds Weight it is not to be opened between here and Cleveland til further orderd except at McConnelstown, Pittsburg
                            and Warren Trumbul County Ohio—Whenever there is danger of its becoming too heavy, Newspapers and other large packages
                            except for Goverment, must be excluded. An express likewise will start every Tuesday after this day at 3 PM for
                            charlottesville, where it will arrive at 10 am on Thursday—It will leave there on Saturday Noon and on its return will
                            arrive here on Monday by 9 am—All newspapers are included from this line. The lines of the Detroit Mail are so arrang’d
                            as to enable the express to lie by at Cleveland 30 hours, to Cover any delays which may happen in the Wilderness—When they
                            take place it will of course be 30 hours later in its arrival here. 
                  I am With great esteem and Respect
                            yours 
                        
                        
                            G Granger
                            
                        
                    